EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-5, 7, 9-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
wherein the plurality of interactions comprise a plurality of payment transactions, the plurality of first entities comprises a plurality of customers, and the plurality of second entities comprises a plurality of merchants; generating, with at least one processor, a node for each second entity of the plurality of second entities; generating, with at least one processor, a set of edges for each respective first entity of the plurality of first entities, the set of edges comprising, for each interaction of the plurality of interactions comprising first entity identification data identifying the respective first entity, an edge connecting the node associated with second entity identification data of the interaction to the node associated with second entity identification data of a next interaction of the plurality of interactions comprising first entity identification data identifying the respective first entity based on the relative timing data of the interaction and the next interaction, the nodes and the sets of edges forming a graph; generating, with at least one processor, sample data associated with a portion of the graph, the portion of the graph comprising a subset of the nodes and a subset of the sets of edges, the subset of the sets of edges comprising edges connecting the subset of the nodes; generating, with at least one processor, a vector for each node of the subset of the nodes based on the subset of the sets of edges using at least one neural network; determining, with at least one processor, a distance between each vector and other vectors of the vectors for the subset of nodes; determining, with at least one processor, a relationship between each second entity associated with the subset of nodes to other second entities of the subset of nodes based on the distance between the vector associated with the second entity and the vectors associated with the other second entities; and communicating, with at least one processor, a recommended merchant to one of the plurality of customers based on the relationships of the recommended merchant.
Claims 2-5, 7, 8-12, 14, 16-18, and 20 are allowed by virtue of their dependency from claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157